People v Lewis (2022 NY Slip Op 04278)





People v Lewis


2022 NY Slip Op 04278


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed July 1, 2022.)


KA 21-00453.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vROBERT C. LEWIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: In 2013, defendant was convicted upon a jury verdict of rape in the first degree and was sentenced to a determinate term of imprisonment of eight years and five years' postrelease supervision. The judgment was affirmed (People v Lewis, 140 AD3d 1593 [4th Dept 2016]). In 2021, defendant was resentenced to a period of postrelease supervision of ten years. Defendant appealed the resentence, and his assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [4th Dept 1979]). Upon a review of the record, we conclude that a nonfrivolous issue exists with respect to whether the court violated CPL 380.20 (see People v Adams, 203 AD3d 1684, 1685 [4th Dept 2022]). Therefore, we relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel's review of the record may disclose. (Appeal from Resentence of Steuben County Court, Chauncey Joseph Watches, J.).